Citation Nr: 0913318	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-07 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for eligibility to benefits 
based on qualifying service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant had service from August 1967 to August 1970, 
which was classified as occurring under conditions other than 
honorable, according to his DD-214.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which declined to reopen the 
appellant's previously denied claim of eligibility.  The 
appellant appeared before the undersigned Veterans Law Judge 
in a videoconference hearing in August 2008 to present 
testimony on the issue on appeal.  This issue was remanded 
for further development in October 2008.  All relevant 
evidence having been completed, this claim now returns before 
the Board.


FINDINGS OF FACT

1.  In a September 1973 administrative decision, the RO 
determined that the character of the appellant's discharge 
was a bar to payment of VA benefits.  The appellant did not 
appeal.

2.  Evidence submitted since the RO's September 1973 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for eligibility to benefits based on 
qualifying service.


CONCLUSION OF LAW

1.  The RO's September 1973 character of discharge 
determination is final. 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted since 
the RO's September 1973 decision, thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Appellant in December 2004, March 2005, and October 
2008.  These letters collectively informed the Appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the 
appellant should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  The appellant was also specifically informed of the 
law as it pertains to new and material evidence by the 
October 2008 letter.

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records, obtaining translations, and 
providing the Appellant with VA examinations.  Consequently, 
the duty to notify and assist has been satisfied in this 
appeal.

The appellant contends that he should not be barred from 
receiving VA benefits based on the character of his 
discharge.  He argues that there were extenuating 
circumstances that compelled his absences without leave 
(AWOLs).  He states his grandmother was ill, prompting the 
two AWOLs prior to his deployment to Vietnam, and that the 
AWOL subsequent to his Vietnam service was due to his 
problems with drugs and alcohol.  He recognizes that he made 
an error in judgment but feels that his misconduct was not so 
severe as to be a bar to VA benefits.  He also does not feel 
he was adequately informed as to the repercussion of this 
type of discharge, and that, if he had been informed, he 
would never have agreed to this discharge.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Under applicable law, where a former service member did not 
die in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2008).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(d)(4) (2008).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2008); see 38 C.F.R. § 
3.354 (2008) (defining insanity for purposes of determining 
cause of discharge from service).

The appellant received a discharge from service in July 1970, 
under conditions other than honorable.  By an unappealed 
administrative decision in September 1973, the RO denied the 
appellant's claim for VA benefits because, under 38 C.F.R. 
§ 3.12, it found that his character of discharge was a bar to 
such benefits.  Evidence considered at that time included 
that the appellant was AWOL from the service for three 
extended periods, for a total of 258 days.  The appellant was 
AWOL twice prior to his service in Vietnam, and once 
subsequent to that time, from October 18, 1969, to January 
18, 1970.  Papers signed by the appellant in March 1970 and 
associated with his service personnel records clearly 
indicate that the appellant was offered this undesirable 
discharge in lieu of a special court martial.  These papers 
also indicated that the appellant had been afforded the 
opportunity to consult with counsel before signing them, and 
that he understood the adverse nature of the discharge, and 
the possible consequences thereof, and that such a discharge 
could deprive him of virtually all the rights he would 
normally receive as an appellant.  Further, the appellant's 
service personnel records indicate that he was not found at 
any time to have a psychiatric impediment that prevented him 
from understanding the proceedings, or which had caused him 
to go AWOL in the first place.  The RO ultimately concluded, 
in a September 1973 administrative decision, that the 
appellant's three periods of AWOL for a total of 258 days 
constituted willful and persistent misconduct; and that 
therefore the appellant's discharge was under dishonorable 
conditions, and therefore a bar to benefits.  

As noted above, pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
disallowance was in September 1973, and as the appellant did 
not perfect an appeal of this decision, it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

A review of the added evidence shows that the appellant's 
discharge has not been upgraded per the decision of the Army 
Board for Correction of Military Records.  Thus, his 
discharge status is the same as it was at the time of the 
September 1973 decision.  The newly submitted evidence 
received since the last final decision of consists primarily 
of recent medical treatment records, which do show a current 
diagnosis of PTSD, and statements from the appellant's 
friends and family.  While this evidence is new, it is not 
material to the issue of the appellant's character of 
discharge.  The newly submitted medical evidence does not 
show that the appellant was insane at the time of his 
separation from service, it only shows the appellant's 
current treatment for medical disabilities, which are not at 
issue.  

As to the statements from the appellant's friends and family, 
these statements primarily indicate that the appellant has 
"changed" since service and is currently a "good" person; 
while admirable, this evidence is not material at all to the 
question of the character of the appellant's discharge.  

As to the appellant's hearing testimony regarding his reasons 
for absence, specifically that his grandmother was ill, the 
Board notes that this does not account for the appellant's 
third period of AWOL.  Further, the Board finds that this 
evidence does not directly relate to the character of the 
appellant's discharge, and does not objectively demonstrate 
that the appellant was insane when he engaged in wilful 
misconduct; therefore, it is not new and material.  Finally, 
the Board points out that the appellant's own statements are 
insufficient, without supporting evidence, to reopen a claim.

The appellant has also submitted copy of a DD 215, a 
correction to his DD 214, which indicates that a DD Form 1953 
was issued to the appellant in recognition of satisfactory 
completion of alternate service pursuant to Presidential 
Proclamation Number 4313.  A DD Form 1953 is essentially a 
"clemency discharge" given to certain Vietnam era veterans.

However, unless a discharge review board established under 10 
U.S.C.A. § 1553 determines on an individual case basis that 
the discharge would be upgraded under uniform standards 
meeting the requirements set forth in paragraph (g) of this 
section, an honorable or general discharge awarded under one 
of the following programs does not remove any bar to benefits 
imposed under this section: (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  38 C.F.R. § 3.12(h).

Since the receipt of a DD Form 1953, clemency discharge, did 
not change the service department's determination regarding 
the status of the appellant's character of discharge, as 
noted above, this evidence is not material to the present 
claim.  Thus, the Board finds that this evidence added to the 
appellant's claims file since the last prior final decision 
is not new and material as to the character of the 
appellant's discharge.

Because no new and material evidence has been received, the 
appellant's 
claim for VA benefits may not be reopened.  What the 
appellant seeks is a favorable determination on his claim for 
VA benefits based on essentially the same facts that were 
considered when his claim was previously denied as barred 
under 38 U.S.C.A. 
§ 5303.   Such favorable determination is expressly 
prohibited by law (with the exception of circumstances here 
not shown, i.e., CUE or the receipt of new and material 
evidence).  See 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

New and material evidence not having been submitted, the 
appeal seeking to reopen a claim to establish that the 
character of the appellant's discharge is not a bar to VA 
benefits is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


